                                        Case 3:18-cv-07354-WHA Document 267 Filed 03/28/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  11                                                       No. C 18-07354
                                       COSZETTA TEAGUE, IESHA BROWN,
                                  12   JOHN and YVONNE DEMARTINO, ROSE
Northern District of California




                                       WILSON, TIFFANIE HOOD, GEORGE and
 United States District Court




                                  13   CYNDI FLOYD, DEBORA GRANJA, and                     ORDER CONTINUING DEADLINE
                                       DIANA TREVINO, individually and on                  FOR MAILING CLASS NOTICE
                                  14   behalf of all others similarly situated,
                                  15                 Plaintiffs,
                                  16          v.
                                  17   WELLS FARGO BANK, N.A.,
                                  18                 Defendant.
                                  19

                                  20        Pursuant to the parties’ request to continue the deadline for mailing class notice until
                                  21   after the Court has considered their proposed settlement agreement, this order continues the
                                  22   deadline for class notice by 28 days. Accordingly, the deadline for mailing class notice is now
                                  23   extended to April 25, 2020.
                                  24

                                  25

                                  26
                                  27

                                  28
                                       Case 3:18-cv-07354-WHA Document 267 Filed 03/28/20 Page 2 of 2




                                   1       IT IS SO ORDERED.

                                   2

                                   3   Dated: March 28, 2020.

                                   4

                                   5
                                                                                WILLIAM ALSUP
                                   6                                            UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
